Citation Nr: 1308865	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-30 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for depressive disorder with anxiety, in excess of 30 percent. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant is represented by: Osborne E. Powell, Jr., Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1989.  He died in November 2011.  The appellant is the surviving spouse of the Veteran and has been substituted for the Veteran for purposes of this appeal.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Columbia, South Carolina.

In November 2011, the Veteran presented testimony at a Board hearing at the RO, which was chaired via videoconference by the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The Veteran accepted such hearing in lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) (2012).  A transcript of the hearing is associated with the claims file.  The appellant has not requested a hearing in this appeal.  

In written argument received in September 2012, the appellant's attorney requested that the Board reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD), and award service connection for dementia.  In medical opinion evidence included with the written argument, a private physician suggested that the Veteran's memory loss may be attributable to a traumatic brain injury.  These matters are not the subject of an appealed RO decision.  Claims for service connection for PTSD and dementia were denied in an August 2008 rating decision.  The Veteran did not appeal either determination.  The claim now on appeal arose from a March 2009 request for an "increased rating based on individual unemployability."  As the current appeal does not include the issues of service connection for PTSD, dementia, or traumatic brain injury, the Board has no jurisdiction over those matters.  Nevertheless, those claims having since been raised by the record, but not yet adjudicated by the RO are hereby referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b)(2012) 38 U.S.C. § 5109(e); Jarrel v. Nicholson, 20 Vet. App. 326, 334 (where the Board lacked jurisdiction on the merits of a claim which had not been adjudicated by the RO, the appropriate course of action for the Board was to refer the matter to the RO for adjudication in the first instance).

In addition, the appellant's attorney has referred to a claim for Dependency and Indemnity Compensation (DIC) which has been raised at the RO level.  As the record does not reflect this as an issue yet before the RO, the Board hereby refers the claim to the RO for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

Regarding the claim for an increased rating for the service-connected depressive disorder and anxiety disorder, the RO obtained a VA opinion regarding apportionment of symptoms between the service-connected anxiety disorder NOS and depressive disorder NOS, and the nonservice-connected PTSD and dementia.  That opinion, based on a September 2010 examination, contains several discrepancies which cannot be reconciled by the Board without assistance from the examiner, or in the alternative, without another opinion by a qualified clinician.  

First, the September 2010 VA examiner assigned an overall Global Assessment of Functioning (GAF) score of 35, with the nonservice-connected dementia included.  At one point, the examiner cited a GAF score of 55 for the service-connected depressive disorder and anxiety disorder.  Later in the report, in two separate places, she cited a GAF score of 50 for the service-connected depressive disorder and anxiety disorder.  This is significant, as the scores of 50 and 55 fall in different categories under the Global Assessment of Functioning and would suggest different levels of impairment.  A GAF score of 50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 55 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  While the examiner found that, when only the service-connected disabilities were considered, there was a mild to moderate degree of impairment in social functioning, and a mild to moderate degree of impairment in occupational functioning, and that the Veteran's overall level of disability relative to depression and anxiety was mild to moderate, and these findings appear more in line with the GAF score of 55, the Board finds that a clarification from the examiner, or another clinician, is still necessary.  

Second, the Board notes that the September 2010 VA examiner's findings of mild to moderate impairment do not correspond to the VA rating schedule, which does not include assessments such as mild or moderate.  

Third, the September 2010 VA examiner did not address the diagnosis of a personality disorder seen elsewhere in the record.  In particular, a May 2011 neurological consultation includes a diagnosis of personality disorder.  If any symptoms are attributable to a personality disorder, this would be significant.

Fourth, the symptom of greatest concern to the Veteran was memory and cognitive impairment; however, the September 2010 VA examiner made no attempt to specifically attribute these symptoms to either the service-connected or the nonservice-connected disabilities.  Again, further clarification is necessary.  

Fifth, the September 2010 opinion was made prior to inclusion in the record of significant evidence submitted by the appellant's attorney in September 2012.  This includes a July 2011 opinion from private physician J.J., and an August 2012 opinion from private physician S.R.S.  Both opinions find essentially that the symptoms of the service-connected anxiety disorder and depressive disorder cannot be distinguished from the nonservice-connected dementia.  This is in direct conflict with the opinion of the September 2010 VA examiner.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2012). 

The Board acknowledges that an October 2009 note from a VA nurse practitioner includes the opinion that the Veteran was experiencing deficiencies in most areas such as work, family relations, judgment, thinking, and mood; however, there was no attempt to distinguish symptoms between service-connected and nonservice-connected disabilities in reaching this finding.  

This issue presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Regarding the claim for TDIU, the Board finds that it is inextricably intertwined with the increased rating claim, and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the September 2010 VA examination.  If the examiner is not available, obtain an opinion from another VA clinician based on a file review.  The relevant documents from the claims folder must be made available to and reviewed by the clinician.  

The VA clinician is asked to clarify whether the appropriate GAF score for the service-connected disability without consideration of nonservice-connected pathology is 55 or 50.  

In addition, the clinician is asked to opine as to whether the service-connected anxiety disorder and depressive disorder resulted in total occupational and social impairment.  If not, the clinician is asked to opine as to whether the service-connected anxiety disorder and depressive disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  If not, the clinician is asked to opine as to whether the service-connected anxiety disorder and depressive disorder resulted in occupational and social impairment with reduced reliability and productivity.  If not, the clinician is asked to opine as to whether the service-connected anxiety disorder and depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

In providing the opinions requested above, the clinician should address the evidence submitted by the Veteran's treating clinicians that it is as likely as not that the signs and symptoms of the service-connected depressive disorder NOS cannot be separated or distinguished from the mental signs and symptoms of the nonservice-connected Alzheimer's disease and PTSD (J.J., M.D.), and that it is emphatically clear that the signs and symptoms of the Veteran's service-connected depressive and anxiety disorders cannot be separated or distinguished from the mental signs and symptoms of the nonservice-connected Alzheimer's disease/dementia and PTSD (S.R.S., M.D.).  The clinician should also address whether any symptoms are properly attributed to a personality disorder.  

2.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

